State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      520709
________________________________

In the Matter of RAMESH KHUDAN,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   March 29, 2016

Before:   Peters, P.J., McCarthy, Rose, Devine and Mulvey, JJ.

                             __________


      Heidell, Pittoni, Murphy & Bach, LLP, New York City (Maura
S. Kernan of counsel), for petitioner.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III disciplinary determination finding him
guilty of violating certain prison disciplinary rules. The
Attorney General has advised this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the $5
mandatory surcharge has been refunded to petitioner's inmate
account. Although petitioner seeks to be restored to the status
that he maintained prior to the disciplinary determination, he is
                              -2-                  520709

not entitled to that relief (see Matter of Corrieri v Annucci,
137 AD3d 1407, 1408 [2016]; Matter of Daum v Venettozzi, 136 AD3d
1096, 1097 [2016]). As petitioner has received all of the relief
to which he is entitled, the petition is dismissed as moot (see
Matter of James v Prack, 137 AD3d 1390, 1391 [2016]; Matter of
Gunn v Annucci, 133 AD3d 989, 990 [2015]).

      Peters, P.J., McCarthy, Rose, Devine and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court